
	

114 HR 3767 IH: Preventing Government Publishing Overreach Act of 2015
U.S. House of Representatives
2015-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3767
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2015
			Mrs. Blackburn (for herself and Mr. Walker) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To amend title 44, United States Code, to prohibit the assembly or manufacture of secure
			 credentials or their component parts by the Government Publishing Office.
	
	
 1.Short titleThis Act may be cited as the Preventing Government Publishing Overreach Act of 2015. 2.Prohibiting assembly or manufacture of secure credentials or component parts by Government Publishing Office (a)Prohibition (1)In generalChapter 5 of title 44, United States Code, is amended by adding at the end the following new section:
					
						518.Prohibiting assembly or manufacture of secure credentials or component parts
 (a)ProhibitionExcept to the extent permitted under subsection (b), the Director of the Government Publishing Office may not assemble or manufacture any secure credentials or the component parts of any such credential.
 (b)ExceptionsSubsection (a) does not apply to the following activities: (1)Stitching security paper into an already assembled eCover for the Department of State, except that nothing in this paragraph may be construed to permit the Director to manufacture a new polycarbonate data page or other secure credential within the ePassport.
 (2)Manufacturing NEXUS and SENTRI cards pursuant to any contract or purchase order which is in effect as of the date of the enactment of this section, but only until the earlier of—
 (A)the date on which the contract expires or the purchase order is filled; or (B)December 31, 2016.
 (3)Assembling or manufacturing any secure credentials specifically at the request of the Central Intelligence Agency or the National Security Agency for use in classified programs or activities.
 (4)Manufacturing identification badges for the Presidential Inauguration. (c)Secure Credential DefinedThe term secure credential means an identification document which includes component security parts (such as electronic storage capability, semiconductors, antennae, anti-counterfeiting technology, digital watermarks and other digital identifications, and specialized polycarbonate manufacturing) designed to authenticate the document or reduce the risk of the unauthorized replication or alteration of the document..
 (2)Clerical amendmentThe table of sections for chapter 5 of such title is amended by adding at the end the following new item:
					
						
							518. Prohibiting assembly or manufacture of secure credentials or component parts..
 (b)Conforming AmendmentSection 501 of such title is amended— (1)by striking and at the end of paragraph (1);
 (2)by striking the period at the end of paragraph (2) and inserting ; and; and (3)by inserting after paragraph (2) the following new paragraph:
					
 (3)as provided in section 518..  